 



Exhibit 10.1
AMENDMENT NO. 3 TO FIFTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT AND LIMITED WAIVER
     This Amendment No. 3 to Fifth Amended and Restated Receivables Purchase
Agreement and Limited Waiver (this “Amendment”) is entered into as of March 31,
2008, among Dairy Group Receivables, L.P., a Delaware limited partnership
(“Dairy Group”), Dairy Group Receivables II, L.P., a Delaware limited
partnership (“Dairy Group II”), WhiteWave Receivables, L.P., a Delaware limited
partnership (“WhiteWave” and, together with Dairy Group and Dairy Group II, the
“Sellers” and each, a “Seller”), each of the parties listed on the signature
pages hereof as a Servicer (each, a “Servicer” and collectively, the
“Servicers”), each of the parties listed on the signature pages hereof as a
Financial Institution (each, a “Financial Institution” and collectively, the
“Financial Institutions”), each of the parties listed on the signature pages
hereof as a Company (each, a “Company” and collectively, the “Companies”),
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as Agent (the “Agent”), and Dean Foods Company, as Provider
(“Provider”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Fifth Amended and Restated Receivables
Purchase Agreement, dated as of April 2, 2007, among the Sellers, the Servicers
party thereto, the Financial Institutions, the Companies and the Agent as
amended to the date hereof (the “Receivables Purchase Agreement”).
RECITALS:
     WHEREAS, in connection with certain mergers and acquisitions the Sellers,
the Financial Institutions, the Companies, the Servicers and the Agent as
parties to the Receivables Purchase Agreement desire to amend the Receivables
Purchase Agreement as described herein, and waive certain rights and liabilities
thereunder, effective as of the date hereof.
     NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     Section 1 Definitions. (a) Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth for such terms in,
or incorporated by reference into, the Receivables Purchase Agreement, as
amended hereby.
     (b) The following capitalized terms used herein shall have the respective
meanings set forth below:

 



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver
     “Non-Collection Account” means each concentration account, depository
account, lock-box account or similar account in which any Collections are
collected or deposited and which is not governed by any Collection Account
Agreement with a Collection Bank.
     “Non-Collection Bank” means Bank of America, NA in its capacity as a bank
holding account no 100101176809 with Pet O’Fallon as depositor.
     “Non-Lock-Box” means each locked postal box with respect to which a bank
which has not executed a Collection Account Agreement has been granted access
for the purposes of retrieving and processing payments made on the Receivables.
     Section 2. Acknowledgement of Merger between Country Fresh, LLC and Melody
Farms, LLC. Subject to the terms and conditions set forth herein, each party
hereto hereby acknowledges that all of the rights, obligations, liabilities and
duties of Melody Farms, LLC under the Transaction Documents shall be and remain
the rights, obligation, liabilities and duties of Country Fresh, LLC.
     Section 3. Amendment to Receivables Purchase Agreement. Subject to the
terms and conditions herein and immediately upon the satisfaction of each of the
conditions precedent set forth in Section 7 of this Amendment, the Receivables
Purchase Agreement is amended as follows:
     (a) Exhibit IV to the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as set forth on Annex A hereto.
     (b) Schedule D to the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as set forth on Annex E hereto.
     (c) Schedule F to the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as set forth on Annex B hereto.
     (d) The definition of “Liquidity Termination Date” is hereby amended and
restated in its entirety to read as set forth immediately below.
     ““Liquidity Termination Date” means May 30, 2008 (as may be extended for an
additional period of time up to 364 days from time to time in accordance with
Section 1.5 hereof).”
     (e) Section 1.5(c) of the Receivables Purchase Agreement is hereby amended
and restated in its entirety to read as set forth immediately below:
     “Term-out Period Account Funded Advances. On the Scheduled Liquidity
Termination Date on which the Nonrenewing Financial Institutions make the
initial deposit into the related Term-out Period Accounts in accordance with
Section 1.5(b), the Agent shall withdraw from each Financial Institution’s
Term-out Period Account, such amount as shall be required to purchase, and shall
cause such funds to be immediately applied to purchase, such

2



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver
Financial Institution’s Pro Rata Share of the Capital of such Financial
Institution’s related Company, in accordance with the Funding Agreement between
such Financial Institution and such Company, whereupon the Company Purchase
Limit for such Financial Institution’s related Company shall be zero. The Agent
shall use its reasonable best efforts to deposit such funds in the Facility
Account no later than 12:00 noon (Chicago time), and in any event no later than
2:00 pm (Chicago time). During the Term-out Period, all additional Incremental
Purchases to be made by any Nonrenewing Financial Institution pursuant to
Section 1.2 shall be made by such Nonrenewing Financial Institution by
withdrawing funds from such Financial Institution’s Term-out Period Account.”
     Section 4. Limited Waiver. (a) Change in Corporate Structure. Subject to
the terms and conditions set forth herein, the Agent, at the direction of the
Required Purchasers, hereby waives any Amortization Event or Potential
Amortization Event that has occurred prior to the date hereof with respect to
Section 7.2(a)(i) of the Receivables Purchase Agreement solely as a result of
the failure of a Seller Party to give the Agent at least 30 days’ prior written
notice of a change in name, identity, organizational structure or jurisdiction
of location in connection with the merger of Melody Farms, LLC and Country
Fresh, LLC.
     (b) Breaches under other Transaction Documents. Subject to the terms and
conditions set forth herein, the Agent, at the direction of the Required
Purchasers, hereby waives any Amortization Event or Potential Amortization Event
that has occurred prior to the date hereof solely with respect to:
          (i) Section 4.2(a) of the Suiza Receivables Sale Agreement solely as a
result of the failure of any Originator to give Dairy Group at least 30 days’
prior written notice of a change in name, identity, organizational structure or
jurisdiction of location in connection with the merger of Melody Farms, LLC and
Country Fresh, LLC;
          (ii) Section 4.1(c) and Section 4.2(d) of the Suiza Receivables Sale
Agreement solely as a result of the merger of Melody Farms, LLC with Country
Fresh, LLC;
          (iii) Section 4.2(b) of the Suiza Receivables Sale Agreement solely as
a result of the failure of an Originator to give the Buyer at least 10 days’
prior written notice of any addition, termination or change to the Collection
Accounts or any change in the instructions to Obligors regarding payments to be
made into any Lock-Box or Collection Account, provided, however that, such
limited waiver granted herein shall be valid solely in respect of a failure
which arises solely as a direct result of the use of any Non-Collection Account
listed on Annex C as if it were a Collection Account, Non-Lock-Box listed on
Annex C as if it were a Lock-Box or Non-Collection Bank listed on Annex C as if
it were a Collection Bank, and shall be valid for only sixty (60) days from the
date hereof;
          (iv) the failure of an Originator to perform or observe the
affirmative covenants under Section 4.1(i) (first sentence only) and
Section 4.1(k) of the Suiza Receivables Sale Agreement and such failure shall
have continued for five (5) consecutive Business Days, provided, however that,
such limited waiver granted herein shall be valid solely in respect of a failure
which arises solely as a direct result of the use of any Non-Collection Account
listed on Annex C as if it were a Collection Account, Non-Lock-Box listed on
Annex C as if it were a Lock-Box or Non-Collection Bank listed on Annex C as if
it were a Collection Bank, and shall be valid for only sixty (60) days from the
date hereof;

3



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver
          (v) the breach by any Originator of the representations and warranties
contained in Section 2.1(l) (first and second sentences only) of the Suiza
Receivables Sale Agreement, provided, however that, such limited waiver granted
herein shall be valid solely in respect of a failure which arises solely as a
direct result of the use of any Non-Collection Account listed on Annex C as if
it were a Collection Account, Non-Lock-Box listed on Annex C as if it were a
Lock-Box or Non-Collection Bank listed on Annex C as if it were a Collection
Bank, and shall be valid for only sixty (60) days from the date hereof;
          (vi) Section 4.2(b) of the Dean Receivables Sale Agreement solely as a
result of the failure of an Originator to give the Buyer at least 10 days’ prior
written notice of any addition, termination or change to the Collection Accounts
or any change in the instructions to Obligors regarding payments to be made into
any Lock-Box or Collection Account, provided, however that, such limited waiver
granted herein shall be valid solely in respect of a failure which arises solely
as a direct result of the use of any Non-Collection Account listed on Annex C as
if it were a Collection Account, Non-Lock-Box listed on Annex C as if it were a
Lock-Box or Non-Collection Bank listed on Annex C as if it were a Collection
Bank, and shall be valid for only sixty (60) days from the date hereof;
          (vii) the failure of an Originator to perform or observe the
affirmative covenants under Section 4.1(i) (first sentence only) and
Section 4.1(k) of the Dean Receivables Sale Agreement and such failure shall
have continued for five (5) consecutive Business Days, provided, however that,
such limited waiver granted herein shall be valid solely in respect of a failure
which arises solely as a direct result of the use of any Non-Collection Account
listed on Annex C as if it were a Collection Account, Non-Lock-Box listed on
Annex C as if it were a Lock-Box or Non-Collection Bank listed on Annex C as if
it were a Collection Bank, and shall be valid for only sixty (60) days from the
date hereof;
          (viii) the breach by any Originator of the representations and
warranties contained in Section 2.1(l) (first and second sentences only) of the
Dean Receivables Sale Agreement, provided, however that, such limited waiver
granted herein shall be valid solely in respect of a failure which arises solely
as a direct result of the use of any Non-Collection Account listed on Annex C as
if it were a Collection Account, Non-Lock-Box listed on Annex C as if it were a
Lock-Box or Non-Collection Bank listed on Annex C as if it were a Collection
Bank, and shall be valid for only sixty (60) days from the date hereof.
     (c) Waivers under Sale Agreements. Subject to the terms and conditions set
forth herein, the Agent, at the direction of the Required Purchasers, hereby
waives any Amortization Event or Potential Amortization Event that has occurred
on the date hereof, solely as a result of the limited waivers granted under
(i) Amendment No. 7 to the Amended and Restated Receivables Sale Agreement and
Limited Waiver, and (ii) Amendment No. 6 to Dean Receivables Sale Agreement and
Limited Waiver, dated as of the date hereof.
     (d) Change in Collection Accounts. Subject to the terms and conditions set
forth herein, the Agent, at the direction of the Required Purchasers, hereby
waives any Amortization Event or Potential Amortization Event that has occurred
prior to the date hereof, with respect to Section 7.2(b) of the Receivables
Purchase Agreement solely as a result of the failure of a Seller Party to give
the Agent at least 10 days’ prior written notice of addition, termination or
change of Collection Accounts or any change in the instructions to Obligors
regarding payments to be made into any Lock-Box or Collection Account, provided,
however that, such limited waiver

4



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver
granted herein shall be valid solely in respect of a failure which arises solely
as a direct result of the use of any Non-Collection Account listed on Annex C as
if it were a Collection Account, Non-Lock-Box listed on Annex C as if it were a
Lock-Box or Non-Collection Bank listed on Annex C as if it were a Collection
Bank, and shall be valid for only sixty (60) days from the date hereof.
          (e) Collection Account Agreements. Subject to the terms and conditions
set forth herein, the Agent, at the direction of the Required Purchasers, hereby
waives any Amortization Event or Potential Amortization Event that has occurred
prior to the date hereof solely as a result of the failure of any Seller Party
to perform or observe the affirmative covenants under Section 7.1(j) of the
Receivables Purchase Agreement and such failure shall have continued for five
(5) consecutive Business Days, provided, however that, such limited waiver
granted herein shall be valid solely in respect of a failure which arises solely
as a direct result of the use of any Non-Collection Account listed on Annex C as
if it were a Collection Account, Non-Lock-Box listed on Annex C as if it were a
Lock-Box or Non-Collection Bank listed on Annex C as if it were a Collection
Bank, and shall be valid for only sixty (60) days from the date hereof.
          (f) Breaches of Representations and Warranties. Subject to the terms
and conditions set forth herein, the Agent, at the direction of the Required
Purchasers, hereby waives any Amortization Event or Potential Amortization Event
that has occurred prior to the date hereof, solely with respect to the breach by
any Seller of the representations and warranties contained in Section 5.1(l)
(first and second sentences only) provided, however that, such limited waiver
granted herein shall be valid solely in respect of a failure which arises solely
as a direct result of the use of any Non-Collection Account listed on Annex C as
if it were a Collection Account, Non-Lock-Box listed on Annex C as if it were a
Lock-Box or Non-Collection Bank listed on Annex C as if it were a Collection
Bank, and shall be valid for only sixty (60) days from the date hereof.
          Section 5. Deemed Amendment of Exhibit IV. On any date occurring prior
to the expiry of sixty (60) days from the date hereof, that all Non-Collection
Accounts shall have become Collection Accounts, and all Non-Collection Banks
shall have become Collection Banks and all Non-Lock-Boxes shall have become
Lock-Boxes, the parties to this agreement agree that Exhibit IV to the
Receivables Purchase Agreement shall be deemed amended and restated to read in
its entirety as set forth on Annex D hereof.
          Section 6. Representations and Warranties. Each of the Seller Parties
represents and warrants on the date hereof: (a) that it does not use or cause to
be used any Non-Collection Account, Non-Collection Bank or any Non-Lock-Box
other than those listed on Annex C hereof; and (b) that it does not use or cause
to be used any Collection Account, any Collection Bank or any Lock-Box other
than those listed on Annex A hereof.
          Section 7. Conditions to Effectiveness of Amendment. This Amendment
shall become effective as of the date hereof upon the satisfaction of the
following conditions precedent:
          (a) Documentation. The Agent shall have received each of the documents
listed immediately below, each in form and substance satisfactory to the Agent.

5



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver
          (i) Executed copies of this Amendment;
          (ii) Executed copies of Amendment No. 7 to the Amended and Restated
Receivables Sale Agreement and Limited Waiver, dated as of the date hereof;
          (iii) Executed copies of Amendment No. 6 to Dean Receivables Sale
Agreement and Limited Waiver.
     (b) Representations and Warranties. (i) As of the date hereof, both before
and after giving effect to this Amendment, except as otherwise set forth herein,
all of the representations and warranties contained in this Amendment, the
Receivables Purchase Agreement and in each other Transaction Document shall be
true and correct as though made on and as of the date hereof (and by its
execution hereof, each Seller shall be deemed to have represented and warranted
such).
     (c) No Amortization Event or Potential Amortization Event. As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be continuing
which has not been expressly waived by this Amendment (and by its execution
hereof, each Seller shall be deemed to have represented and warranted such).
     Section 8. Miscellaneous.
          (a) Effect; Ratification. The amendments and waivers set forth herein
are effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the
Receivables Purchase Agreement or of any other instrument or agreement referred
to therein; or (ii) prejudice any right or remedy which the Companies, the
Financial Institutions or the Agent may now have or may have in the future under
or in connection with the Receivables Purchase Agreement or any other instrument
or agreement referred to therein. Each reference in the Receivables Purchase
Agreement to “this Agreement,” “herein,” “hereof” and words of like import and
each reference in the other Transaction Documents to the “Receivables Purchase
Agreement” or to the “Purchase Agreement” or to the Receivables Purchase
Agreement shall mean the Receivables Purchase Agreement, as amended and modified
hereby. This Amendment shall be construed in connection with and as part of the
Receivables Purchase Agreement and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Receivables Purchase
Agreement and each other instrument or agreement referred to therein, except as
herein amended, waived or modified, are hereby ratified and confirmed and shall
remain in full force and effect.

6



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver
          (b) Transaction Documents. This Amendment is a Transaction Document
executed pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.
          (c) Costs, Fees and Expenses. Each Seller agrees to reimburse the
Agent and the Purchasers upon demand for all costs, fees and expenses (including
the reasonable fees and expenses of counsels to the Agent and the Purchasers)
incurred in connection with the preparation, execution and delivery of this
Amendment.
          (d) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.
          (e) Severability. Any provision contained in this Amendment which is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.
          (f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.
(Signature Pages Follow)

7



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first written above.

                  DAIRY GROUP RECEIVABLES, L.P.,         as a Seller    
 
           
 
  By:   Dairy Group Receivables GP, LLC,    
 
  Its:   General Partner    
 
                DAIRY GROUP II RECEIVABLES II, L.P.,         as a Seller    
 
           
 
  By:   Dairy Group Receivables GP II, LLC.    
 
  Its:   General Partner    
 
                WHITEWAVE RECEIVABLES, L.P.,         as a Seller    
 
           
 
  By:   WhiteWave Receivables GP, LLC,    
 
  Its:   General Partner    
 
           
 
  By:   /s/ Tim Smith    
 
  Name:  
 
Tim Smith    
 
  Title:   President and Treasurer    

S-1



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

                  JS SILOED TRUST, as a Company    
 
                By: JPMorgan Chase Bank, N.A. (successor by merger to Bank One,
NA (Main Office Chicago)),
Its: Attorney-In-Fact      
 
  By:   /s/ David Whiting    
 
           
 
  Name:   David Whiting    
 
  Title:   Vice President    
 
                JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)), as a Financial Institution and as Agent      
 
  By:   /s/ David Whiting    
 
           
 
  Name:   David Whiting    
 
  Title:   Vice President    

S-2



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

                  ATLANTIC ASSET SECURITIZATION LLC (formerly Atlantic Asset
Securitization Corp.), as a Company    
 
           
 
  By:   Calyon New York Branch (successor to Credit Lyonnais New York Branch)  
 
 
  Its:   Attorney-In-Fact    
 
           
 
  By:   /s/ Konstantina Kourmpetis
 
   
 
  Name:   Konstantina Kourmpetis    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Sam Pilcer    
 
           
 
  Name:   Sam Pilcer    
 
  Title:   Managing Director    
 
                CALYON NEW YORK BRANCH (successor to Credit Lyonnais New York
Branch),         as a Financial Institution    
 
           
 
  By:   /s/ Konstantina Kourmpetis    
 
           
 
  Name:   Konstantina Kourmpetis    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Sam Pilcer    
 
           
 
  Name:   Sam Pilcer    
 
  Title:   Managing Director    

S-3



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

                  NIEUW AMSTERDAM RECEIVABLES CORPORATION, as a Company    
 
           
 
  By:   /s/ David V. DeAngelis    
 
           
 
  Name:   David V. DeAngelis    
 
  Title:   Vice President    
 
                COOPERATIEVE CENTRALE RAIFFEISEN - BOERENLEENBANK B.A. “Rabobank
International”,
New York Branch,         as a Financial Institution    
 
           
 
  By:   /s/ Christopher Lew    
 
           
 
  Name:   Christopher Lew    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Brett Delfino    
 
           
 
  Name:   Brett Delfino    
 
  Title:   Executive Director    

S-4



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

                  VARIABLE FUNDING CAPITAL COMPANY LLC, as a Company    
 
           
 
  By:   Wachovia Capital Markets, LLC    
 
  Its:   Attorney-In-Fact    
 
           
 
  By:   /s/ Douglas R. Wilson, Sr.    
 
           
 
  Name:   Douglas R. Wilson, Sr.    
 
  Title:   Director    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION, as a Financial Institution
   
 
           
 
  By:   /s/ Michael J. Landry    
 
           
 
  Name:   Michael J. Landry    
 
  Title:   Vice President    

S-5



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

                  DEAN FOODS COMPANY,         as Provider    
 
           
 
  By:
Name:   /s/ Tim Smith
 
Tim Smith    
 
  Title:   Vice President and Treasurer    

         
 
  31 LOGISTICS, LLC, as a Servicer    
 
  ALTA-DENA CERTIFIED DAIRY, LLC, as a Servicer    
 
  BARBER ICE CREAM, LLC, as a Servicer    
 
  BARBER MILK, LLC, as a Servicer    
 
  BERKELEY FARMS, LLC, as a Servicer    
 
  BROUGHTON FOODS, LLC, as a Servicer    
 
  COUNTRY DELITE FARMS, LLC, as a Servicer    
 
  COUNTRY FRESH, LLC, as a Servicer    
 
  CREAMLAND DAIRIES, LLC, as a Servicer    
 
  DAIRY FRESH, LLC, as a Servicer    
 
  DEAN DAIRY PRODUCTS COMPANY, LLC, as a Servicer    
 
  DEAN EAST II, LLC, as a Servicer    
 
  DEAN EAST, LLC, as a Servicer    
 
  DEAN FOODS COMPANY OF CALIFORNIA, LLC, as a Servicer    
 
  DEAN FOODS COMPANY OF INDIANA, LLC, as a Servicer    
 
  DEAN FOODS NORTH CENTRAL, LLC, as a Servicer    
 
  DEAN ILLINOIS DAIRIES, LLC, as a Servicer    
 
  DEAN MILK COMPANY, LLC, as a Servicer    
 
  DEAN SOCAL, LLC, as a Servicer    
 
  DEAN WEST II, LLC, as a Servicer    
 
  DEAN WEST, LLC, as a Servicer    
 
  FAIRMONT DAIRY, LLC, as a Servicer    
 
  FRIENDSHIP DAIRIES, LLC, as a Servicer    
 
  GANDY’S DAIRIES, LLC, as a Servicer    
 
  GARELICK FARMS, LLC (f/k/a SUIZA GTL, LLC), as a Servicer    
 
  KOHLER MIX SPECIALTIES OF MINNESOTA, LLC, as a Servicer    
 
  KOHLER MIX SPECIALTIES, LLC, as a Servicer    

             
 
  By:
Name:   /s/ Tim Smith
 
Tim Smith    
 
  Title:   Vice President and Treasurer    

S-6



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

         
 
  LAND-O-SUN DAIRIES, LLC, as a Servicer    
 
  LIBERTY DAIRY COMPANY, as a Servicer    
 
  LOUIS TRAUTH DAIRY, LLC, as a Servicer    
 
  MAYFIELD DAIRY FARMS, LLC, as a Servicer    
 
  MCARTHUR DAIRY, LLC, as a Servicer    
 
  MEADOW BROOK DAIRY COMPANY, as a Servicer    
 
  MIDWEST ICE CREAM COMPANY, LLC, as a Servicer    
 
  MODEL DAIRY, LLC, as a Servicer    
 
  MORNINGSTAR FOODS, LLC, as a Servicer    
 
  NEW ENGLAND DAIRIES, LLC, as a Servicer    
 
  PET O’FALLON, LLC, as a Servicer    
 
  PURITY DAIRIES, LLC, as a Servicer    
 
  REITER DAIRY, LLC, as a Servicer    
 
  ROBINSON DAIRY, LLC, as a Servicer    
 
  SCHENKEL’S ALL-STAR DAIRY, LLC, as a Servicer    
 
  SHENANDOAH’S PRIDE, LLC, as a Servicer    
 
  SOUTHERN FOODS GROUP, LLC, as a Servicer    
 
  SULPHUR SPRINGS CULTURED SPECIALTIES, LLC, as a Servicer    
 
  SWISS II, LLC, as a Servicer    
 
  SWISS PREMIUM DAIRY, LLC, as a Servicer    
 
  T.G. LEE FOODS, LLC, as a Servicer    
 
  TERRACE DAIRY, LLC, as a Servicer    
 
  TUSCAN/LEHIGH DAIRIES, INC., as a Servicer    
 
  VERIFINE DAIRY PRODUCTS CORPORATION OF SHEBOYGAN, LLC, as a Servicer    
 
  WHITEWAVE FOODS COMPANY, as a Servicer    

             
 
  By:
Name:   /s/ Tim Smith
 
Tim Smith    
 
  Title:   Vice President and Treasurer    

S-7



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver
ANNEX A
EXHIBIT IV
NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

          Bank/Account   Originator   Lock-Box
AmSouth Bank
  Purity Dairies, LLC   Purity Dairies LLC
315 Deaderick Street
      MSC# 4106000
Nashville, TN 37237-0210
      P.O. Box 415000
Account: 201018
      Nashville, TN 37241-5000
 
       
JPMorgan Chase Bank, N.A.
  Broughton Foods, LLC   Broughton Foods, LLC
125 Putnam Street
      P.O. Box 71-0726
Marietta, OH 45750
      Columbus, OH 43271-0726
Account: 617469028
       
 
       
JPMorgan Chase Bank, N.A.
  Country Fresh, LLC – Grand Rapids   Country Fresh, LLC
10 S. Dearborn
      21999 Network Place
Chicago, IL 60670
      Chicago, IL 60673-1219
Account: 10-43835
       
 
       
JPMorgan Chase Bank, N.A.
  Country Fresh, LLC – Flint   Country Fresh, LLC
10 S. Dearborn
      23080 Network Place
Chicago, IL 60670
      Chicago, IL 60673-1230
Account: 11-31960
       
 
       
JPMorgan Chase Bank, N.A.
  Country Fresh, LLC – Livonia   Country Fresh, LLC
10 S. Dearborn
      21906 Network Place
Chicago, IL 60670
      Chicago, IL 60673-1219
Account: 693193054
       
 
       
JPMorgan Chase Bank, N.A.
2200 Ross Swiss Avenue – Suite 1050
Dallas, TX 7501
Account: 1106194
  Creamland Dairies, LLC (Price’s Creameries division)    Price’s Creameries
P.O. Box 730771
Dallas, TX 75373
 
       
JPMorgan Chase Bank, N.A.
  Midwest Ice Cream Company, LLC   Midwest Ice Cream Company, LLC
Account: 10-78823
      22573 Network Place
 
      Chicago, IL 60673-1225
 
       
JPMorgan Chase Bank, N.A.
  Midwest Ice Cream Company, LLC   Midwest Ice Cream Company, LLC
10 S. Dearborn
      21810 Network Place
Chicago, IL 60670
      Chicago, IL 60673-1218
Account: 11-34295
       

Annex A-1



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

          Bank/Account   Originator   Lock-Box
JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670
Account: 11-06129
  Liberty Dairy Company   Liberty Dairy Company
22938 Network Place
Chicago, IL 60673-1229
 
       
JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670
Account: 11-04066
  Reiter Dairy, LLC   Reiter Dairy, LLC
22913 Network Place
Chicago, IL 60673-1229
 
       
JPMorgan Chase Bank, N.A.
2200 Ross Avenue, Suite 1050
Dallas, TX 75201
Account: 1585742099
  Southern Foods Group, L.P.   Brown’s Dairy
P.O. Box 62600, Dept. 1162
New Orleans, LA 70162-2600
 
       
JPMorgan Chase Bank, N.A.
2200 Ross Avenue, Suite 1050
Dallas, TX 75201
Account: 023257037
  Southern Foods Group, L.P.- Border   Meadow Gold (Tulsa)
P.O. Box 972384
Dallas, TX 75397-2384
 
       
JPMorgan Chase Bank, N.A.
2200 Ross Avenue – Suite 1050
Dallas, TX 75201
Account: 1587318849
(Concentration Acct.)
  Southern Foods Group, L.P.- Dean Foods West   N/A
 
       
JPMorgan Chase Bank, N.A.
2200 Ross Avenue – Suite 1050
Dallas, TX 75201
Account: 1587318807
  Southern Foods Group, L.P.   Oak Farms Dairy (Houston)
P.O. Box 973866
Dallas, TX 75397-3866
 
       
JPMorgan Chase Bank, N.A.
2200 Ross Avenue – Suite 1050
Dallas, TX 75201
Account: 1587318815
  Southern Foods Group, L.P.   Schepps Dairy (Houston)
P.O. Box 973913
Dallas, TX 75397-3913
 
       
JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670
Account: 11-06129
  Verifine Dairy Products of Sheboygan, LLC   Verifine Dairy Products of
Sheboygan, LLC
22938 Network Place
Chicago, IL 60673-1229
 
       

Annex A-2



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

          Bank/Account   Originator   Lock-Box
JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670
Account: 662644665
  Schenkel’s All-Star Dairy, LLC   Schenkel’s All-Star Dairy, LLC
21738 Network Place
Chicago, IL 60673-1217
 
       
JPMorgan Chase Bank, N.A.
Columbus, OH
Account: 658564000
  Louis Trauth Dairy, LLC   Louis Trauth Dairy, LLC
P.O. Box 714809
Columbus, OH 43271-4809
 
       
First Hawaiian Bank
2411 S. King St
Honolulu, HI 96826
  Southern Foods Group, L.P.   Meadow Gold (Hawaii)
P.O. Box 30390
Honolulu, HI 96820-0390
Account: 48061370
       
 
       
Wachovia Bank, N.A.
Account: 2000028328584

  Meadow Brook Dairy Company   Meadowbrook Dairy
75 Remittance Drive Suite 6443
Chicago, IL 60675-6443
 
       
Wachovia Bank, N.A.
Account: 2000028328597
  Dean Dairy Products Company, LLC   Dean Dairy Products Company, LLC
75 Remittance Drive Suite 6450
Chicago, IL 60675-6450
 
       
Wachovia Bank, N.A.
Account: 2000028328610
  Terrace Dairy, LLC   Terrace Dairy, LLC
Box # 3871
P O Box 8500
Philadelphia, PA 19178-3871
 
       
Wachovia Bank, N.A.
Account: 2000028328623
  Shenandoah’s Pride, LLC   Shenandoah’s Pride, LLC
Box # 3876
P O Box 8500
Philadelphia, PA 19178-3876
 
       
Wachovia Bank, N.A.
Account: 2000028328636
  Garelick Farms, LLC – The Tuscan Depository   Tuscan Dairy
Box # 3881
P O Box 8500
Philadelphia, PA 19178-3881
 
       
Wachovia Bank, N.A.
Account: 2000028328649
  Garelick Farms, LLC – The Lehigh Depository   Lehigh Valley Dairy
Box # 3886
P O Box 8500
Philadelphia, PA 19178-3886
 
       
Wachovia Bank, N.A.
Account: 2000028328652
  Garelick Farms, LLC dba Miscoe Springs   Miscoe Springs
Box # 3891
P O Box 8500
Philadelphia, PA 19178-3891
 
       
Wachovia Bank, N.A.
Account: 2000028328665
  Garelick Farms, LLC– Garelick Farms of ME Depository   Garelick Farms of Maine
Box # 3901
P O Box 8500
Philadelphia, PA 19178-3901

Annex A-3



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

          Bank/Account   Originator   Lock-Box
Wachovia Bank, N.A.
Account: 2000028328681
  Garelick Farms, LLC – The Garelick Farms Franklin Depository   Garelick Farms
Franklin
Box # 3906
P O Box 8500
Philadelphia, PA 19178-3906
 
       
Wachovia Bank, N.A.
Account: 2000028328694
  Garelick Farms, LLC dba Garelick Farms of NJ   Garelick Farms of New Jersey
Box # 3916
P O Box 8500
Philadelphia, PA 19178-3916
 
       
Wachovia Bank, N.A.
Account: 2000028328704
  Garelick Farms, LLC dba Garelick Farms of NY   Garelick Farms of New York
Box # 3921
P O Box 8500
Philadelphia, PA 19178-3921
 
       
Wachovia Bank, N.A.
Account: 2000028330187
  Garelick Farms, LLC dba Garelick Farms of Lynn   Garelick Farms of Lynn
Box # 3926
P O Box 8500
Philadelphia, PA 19178-3926
 
       
Harris N.A.
111 W. Monroe Street
Chicago, IL 60603
Account: 349626-2
  WhiteWave Foods Company (f/k/a Dean National Brand Group, Inc.)   Morningstar
Foods, LLC
36102 Treasury Center
Chicago, IL 60694-6100
 
       
Harris N.A
111 W. Monroe Street
Chicago, IL 60603
Account: 349626-2
  WhiteWave Foods Company (f/k/a Dean National Brand Group, Inc.)   Morningstar
Foods, LLC
P.O. Box 532023
Atlanta, GA 30353-2023
 
       
Harris N.A.
111 W. Monroe Street
Chicago, IL 60603
Account: 349626-2
  WhiteWave Foods Company (f/k/a Dean National Brand Group, Inc.)   Morningstar
Foods, LLC
P.O. Box 51568
Los Angeles, CA 90051-5868
 
       
U.S. Bank National Association
Boulder, CO 80526
Account: 194310714119
  WhiteWave Foods Company (f/k/a Horizon Organic Holding Corporation )   Horizon
Organic Dairy, Inc.
Dept 0306
Denver, CO 80291
 
       
Wachovia Bank, N.A.
401 S. Tryon St., 3
Wachovia Center, 10th floor
Charlotte, NC 28288
Account: 2000001211197
  Dairy Fresh, LLC   Dairy Fresh, LLC
P.O. Box 60898
Charlotte, NC 28260
 
       
Wachovia Bank, N.A.
401 S. Tryon St., 3
Wachovia Center, 10th floor
Charlotte, NC 28288
Account: 2000014790689
  Dean Milk Company, LLC   Dean Milk Company - Louisville
P.O. Box 932970
Atlanta, GA 31193
 
       

Annex A-4



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

          Bank/Account   Originator   Lock-Box
Wachovia Bank, N.A.
401 S. Tryon St., 3
Wachovia Center, 10th floor
Charlotte, NC 28288
Account: 2000002922951
  Land-O-Sun Dairies, LLC   Barber Dairies
P.O. Box 60498
Charlotte, NC 28260-0498
 
       
Wachovia Bank, N.A.
401 S. Tryon St., 3
Wachovia Center, 10th floor
Charlotte, NC 28288
Account: 2000001211605
  Country Delite Farms, LLC   Country Delite Farms, LLC
P.O. Box 932542
Atlanta, GA 31193-2689
 
       
Wachovia Bank, N.A.
401 S. Tryon St., 3
Wachovia Center, 10th floor
Charlotte, NC 28288
Account: 2000014790676
  McArthur Dairy, LLC   McArthur Dairy, LLC
P.O. Box 932688
Atlanta, GA 31193-2689
 
       
Wachovia Bank, N.A.
401 S. Tryon St., 3
Wachovia Center, 10th floor
Charlotte, NC 28288
Account: 2000014790647
  T.G. Lee Foods, LLC   T.G. Lee Foods, LLC
P.O. Box 932689
Atlanta, GA 31193-2689
 
       
Wachovia Bank, N.A.
Account: 2000014790650
  Mayfield Dairy Farms, LLC   Mayfield Dairy Farms, LLC
P.O. Box 933321
Atlanta, GA 31193-3321
 
       
Wachovia Bank, N.A.
Account: 2000028328571
  Garelick Farms, LLC – Maskr Account   N/A
 
       
Wachovia Bank, N.A.
Account: 2000002926407
Concentration Account
  Dean East, LLC   N/A
 
       
Wells Fargo Bank
Account: 4945018034
  WhiteWave Foods Company (f/k/a White Wave, Inc.)   WhiteWave Foods Company
Dept 1458
Denver, CO 80291
 
       
Wells Fargo Bank
1200 W. 7th St., Suite T2-210
Los Angeles, CA 90017
Account: 4171190465
  Alta-Dena Certified Dairy, LLC   Alta-Dena Certified Dairy, LLC
Dept. 2363
Los Angeles, CA 90084-2363
 
       
Wells Fargo Bank
42840 Christy St., Suite 100
Fremont, CA 94538
Account: 4171189186
  Berkeley Farms, LLC   Berkeley Farms, LLC – P.O.
Box 39000
San Francisco, CA 94139-3405

Annex A-5



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

          Bank/Account   Originator   Lock-Box
Wells Fargo Bank
  Creamland Dairies, LLC   Creamland Dairies, LLC
Alburquerque, NM
      P.O. Box 27508
Account: 4171190200
      Albuquerque, NM 87125
 
       
Wells Fargo Bank
1200 W. 7th St., Suite L2-200
  Dean Foods Company of California, LLC   Dean Foods Company of California, LLC
Dept. # 2364
Los Angeles, CA 90017
      Los Angeles, CA 90084-2364
Account: 4171194921
       
 
       
Wells Fargo Bank
Account: 4121054126
  Dean Foods North Central,
LLC – Thief River Moorhead   Dean Foods North Central, LLC
P.O. Box 1450 NW 8318
Minneapolis, MN 55485-8318
 
       
Wells Fargo Bank
Account: 4121207872
  Dean Foods North Central, LLC   Dean Foods North Central, LLC
P.O. Box 1450 NW 8318
Minneapolis, MN 55485-8318
 
       
Wells Fargo Bank

  Dean SoCal, LLC   Adohr Farms Dairy

P.O. Box 63020
      Dept 0843
San Francisco, CA 94163
      Los Angeles, CA 90088-0843
Account: 4801-902602
       
 
       
Wells Fargo Bank
  Dean SoCal, LLC   Swiss Premium Dairy, LLC
P.O. Box 63020
      Department 0011
San Francisco, CA 94163
      Los Angeles, CA 90084-0011
Account: 4801-896192
       
 
       
Wells Fargo Bank
  Dean West, LLC   N/A
1445 Ross Avenue
       
Dallas, TX 75202
       
Account: 4496805789
       
(Concentration Acct.)
       
 
       
Wells Fargo Bank
  Gandy’s Dairies, LLC   Gandy’s Dairies LLC
1445 Ross Avenue
      P.O. Box 201263
Dallas, TX 74202
      Dallas, TX 75320-1263
Account: 4167506609
       
 
       
Wells Fargo Bank
  Model Dairy, LLC   Model Dairy, LLC
155 5th St, 6th Floor
      Department 2170
San Francisco, CA 94103
      Los Angeles, CA 90084-2170
Account: 4185047190
       
 
       
Wells Fargo Bank
  Robinson Dairy, LLC   Robinson Dairy
646 Bryant St.
      Department 1289
Denver, CO 80204-4122
      Denver, CO 80271-1289
Account: 449-6888777
       

Annex A-6



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

          Bank/Account   Originator   Lock-Box
Wells Fargo Bank
Account: 4945081867
  Schenkel’s All-Star Dairy, LLC – Depository   N/A
 
       
Wells Fargo Bank
  Southern Foods Group, L.P.   Meadow Gold (Lincoln)
1248 O St.
      P.O. Box 3366
Lincoln, NE 68508
      Omaha, NE 68176-0894
Account: 4496878612
       
 
       
Wells Fargo Bank
555 17th Street # 600
Denver, CO 80202
Account: 4496806159
  Southern Foods Group, L.P.   Meadow Gold (Salt Lake City)
P.O. Box 959
Denver, CO 80291
 
       
Wells Fargo Bank
  Southern Foods Group, L.P.   Oak Farms Dairy (Dallas)
1445 Ross Avenue
      P.O. Box 200358
Dallas, TX 75202
      Dallas, TX 75320-0358
Account: 4496805839
       
 
       
Wells Fargo Bank
1445 Ross Avenue
  Southern Foods Group, L.P.   Oak Farms Dairy (San Antonio)
P.O. Box 200349
Dallas, TX 75202
      Dallas, TX 75320-0349
Account: 4496805912
     
 
       
Wells Fargo Bank
  Southern Foods Group, L.P.   Schepps Dairy (Dallas)
1445 Ross Avenue
      P.O. Box 200300
Dallas, TX 75202
      Dallas, TX 75320-0300
Account: 4496805821
       
 
       
Wells Fargo Bank
  Southern Foods Group, L.P.   Southwest Ice Cream
1445 Ross Avenue
      P.O. Box 201074
Dallas, TX 75202
      Dallas, TX 75320-1074
Account: 4496805862
       
 
       
Wells Fargo Bank
P.O. Box 4013
  Sulphur Springs Cultured
Specialties, LLC   Fullerton/Tulare Cultured
Specialties
Concordia, CA 94524-4013
      Department 1560
Account: 495-0001404
      Los Angeles, CA 90084-1560
 
       
Wells Payment Express
  Southern Foods Group, L.P.   Meadow Gold (Billings)
555 17th Street #600
      Dept. 964
Denver, CO 80202
      Denver, CO 80271-0964
Account: 4950022608
       
 
       
Wells Payment Express
  Southern Foods Group, L.P.   Meadow Gold (Boise)
555 17th Street #600
      Dept. 960
Denver, CO 80202
      Denver, CO 80271
Account: 4950022558
       

Annex A-7



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

          Bank/Account   Originator   Lock-Box
Wells Payment Express
  Southern Foods Group, L.P.   Meadow Gold (Englewood)
555 17th Street #600
      Dept 962
Denver, CO 80202
      Denver, CO 80271
Account: 4496806118
       
 
       
Wells Payment Express
555 17th Street #600
  Southern Foods Group, L.P.   Meadow Gold (Grand Junction)
Dept. 275
Denver, CO 80202
      Denver, CO 80271-0275
Account: 4496806183
     
 
       
Wells Payment Express
  Southern Foods Group, L.P.   Meadow Gold (Great Falls)
555 17th Street #600
      Dept. 966
Denver, CO 80202
      Denver, CO 80271
Account: 4950022475
       
 
       
Wells Payment Express
  Southern Foods Group, L.P.   Meadow Gold (Greeley)
555 17th Street #600
      Dept. 961
Denver, CO 80202
      Denver, CO 80271
Account: 4496806134
       
 
       
Wells Payment Express
  Southern Foods Group, L.P.   Meadow Gold (Kalispell)
555 17th Street #600
      P.O. Box 965
Denver, CO 80202
      Denver, CO 80271
Account: 4159665918
       
 
       
Wells Fargo Bank
  Southern Foods Group, L.P.   Meadow Gold (Las Vegas)
P.O. Box 63020
      Department 9373
Account: 4121026124
      Los Angeles, CA 90084-9373
 
       
JPMorgan Chase Bank
  Dean East II, LLC   N/A
Account: 1000108
       
 
       
Wells Fargo
  Dean West II, LLC   N/A
Account: 4496805789
       
Concentration Account
       

Annex A-8



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver
ANNEX B
SCHEDULE F
TOP TWENTY FIVE OBLIGORS
1           7-Eleven
2           Aldi
3           BJ’s Wholesale Club
4           C&S Wholesale Grocers
5           Costco Corp.
6           CVS
7           Delhaize
8           Dollar General
9           Dunkin Brands
10          Giant Eagle Inc.
11          Kroger
12          McDonald’s
13          Meijer
14          Publix Super Markets
15          Royal Ahold
16          Safeway
17          Spartan
18          Starbucks
19          SuperValu
20          Sysco
21          Target
22          U.S. Foodservice
23          UNFI
24          Walgreens
25          Wal-Mart

Annex B-1



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver
ANNEX C

          Non-Collection Accounts   Originator   Non-Lock-Boxes
JPMorgan Chase Bank
Account: 727113219
  Dean Illinois Dairies, LLC   Dean Illinois Dairies, LLC
P.O. Box 71184
Chicago, IL 60694
 
       
Bank of America
  Pet O’Fallon   Pet O’Fallon
Account: 100101176809
      PO Box 500117
 
      St. Louis, MO 63150-0117
 
       
Wells Fargo
  Swiss II, LLC   Swiss Dairy
Account: 4801913757
      Dept. 0190
 
      Los Angeles, CA 90088-0190
 
       
JPMorgan Chase Bank
  Liberty Dairy Company   Liberty Dairy Company
Account: 750527251
      PO Box 23982
 
      Chicago, IL 60694
 
       
JPMorgan Chase Bank
  Country Fresh, LLC   Country Fresh, LLC
Account: 737302885
      PO Box 24135
 
      Chicago, IL 60694

Annex C-1



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver
ANNEX D
EXHIBIT IV
NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

          Bank/Account   Originator   Lock-Box
AmSouth Bank
315 Deaderick Street
Nashville, TN 37237-0210
Account: 201018
  Purity Dairies, LLC   Purity Dairies LLC
MSC# 4106000
P.O. Box 415000
Nashville, TN 37241-5000
 
       
JPMorgan Chase Bank, N.A.
125 Putnam Street
Marietta, OH 45750
Account: 617469028
  Broughton Foods, LLC   Broughton Foods, LLC P.O. Box 71-0726
Columbus, OH 43271-0726
 
       
JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670
Account: 10-43835
  Country Fresh, LLC – Grand Rapids   Country Fresh, LLC
21999 Network Place
Chicago, IL 60673-1219
 
       
JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670
Account: 11-31960

  Country Fresh, LLC – Flint   Country Fresh, LLC
23080 Network Place
Chicago, IL 60673-1230
 
       
JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670
Account: 693193054
  Country Fresh, LLC – Livonia   Country Fresh, LLC
21906 Network Place
Chicago, IL 60673-1219
 
       
JPMorgan Chase Bank, N.A.
2200 Ross Swiss Avenue - Suite 1050
Dallas, TX 7501
Account: 1106194
  Creamland Dairies LLC (Price’s Creameries, division)   Price’s Creameries
P.O. Box 730771
Dallas, TX 75373
 
       
JPMorgan Chase Bank, N.A.
Account: 10-78823
  Midwest Ice Cream Company, LLC   Midwest Ice Cream
Company, LLC
22573 Network Place
Chicago, IL 60673-1225
 
       
JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670
Account: 11-34295
  Midwest Ice Cream Company, LLC   Midwest Ice Cream
Company, LLC
21810 Network Place
Chicago, IL 60673-1218

Annex D-1

 



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

          Bank/Account   Originator   Lock-Box
JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670
Account: 11-06129
  Liberty Dairy Company   Liberty Dairy Company
22938 Network Place
Chicago, IL 60673-1229
 
       
JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670
Account: 11-04066
  Reiter Dairy, LLC   Reiter Dairy, LLC
22913 Network Place
Chicago, IL 60673-1229
 
       
JPMorgan Chase Bank, N.A.
2200 Ross Avenue,
Suite 1050
Dallas, TX 75201
Account: 1585742099
  Southern Foods Group, L.P.   Brown’s Dairy
P.O. Box 62600,
Dept. 1162
New Orleans, LA 70162-2600
 
       
JPMorgan Chase Bank, N.A.
2200 Ross Avenue,
Suite 1050
Dallas, TX 75201
Account: 023257037
  Southern Foods Group, L.P.- Border   Meadow Gold (Tulsa)
P.O. Box 972384
Dallas, TX 75397-2384
 
       
JPMorgan Chase Bank, N.A.
2200 Ross Avenue —
Suite 1050
Dallas, TX 75201
Account: 1587318849
(Concentration Acct.)
  Southern Foods Group, L.P.- Dean Foods West   N/A
 
       
JPMorgan Chase Bank, N.A.
2200 Ross Avenue -
Suite 1050
Dallas, TX 75201
Account: 1587318807
  Southern Foods Group, L.P.   Oak Farms Dairy
(Houston)
P.O. Box 973866
Dallas, TX 75397-3866
 
       
JPMorgan Chase Bank, N.A.
2200 Ross Avenue -
Suite 1050
Dallas, TX 75201
Account: 1587318815
  Southern Foods Group, L.P.   Schepps Dairy (Houston)
P.O. Box 973913
Dallas, TX 75397-3913
 
       
JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670
Account: 11-06129
  Verifine Dairy Products of Sheboygan, LLC   Verifine Dairy
Products of Sheboygan, LLC
22938 Network Place
Chicago, IL 60673-1229

 
       
JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670
Account: 662644665
  Schenkel’s All-Star Dairy, LLC   Schenkel’s All-Star
Dairy, LLC
21738 Network Place
Chicago, IL 60673-1217

Annex D-2

 



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

          Bank/Account   Originator   Lock-Box
JPMorgan Chase Bank,N.A.
Columbus, OH
Account: 658564000

  Louis Trauth Dairy, LLC   Louis Trauth Dairy, LLC
P.O. Box 714809
Columbus, OH 43271-4809

 
       
First Hawaiian Bank
2411 S. King St
Honolulu, HI 96826
Account: 48061370
  Southern Foods Group, L.P.   Meadow Gold (Hawaii)
P.O. Box 30390
Honolulu, HI
96820-0390
 
       
JPMorgan Chase Bank
Account: 727113219

  Dean Illinois Dairies, LLC   Dean Illinois Dairies, LLC
P.O. Box 71184
Chicago, IL 60694
 
       
Wachovia Bank, N.A.
Account: 2000028328584

  Meadow Brook Dairy Company   Meadowbrook Dairy
75 Remittance Drive
Suite 6443
Chicago, IL 60675-6443

 
       
Wachovia Bank, N.A.
Account: 2000028328597

  Dean Dairy Products Company, LLC   Dean Dairy Products Company, LLC
75 Remittance Drive
Suite 6450
Chicago, IL 60675-6450
 
       
Wachovia Bank, N.A.
Account: 2000028328610
  Terrace Dairy, LLC   Terrace Dairy, LLC
Box # 3871
P O Box 8500
Philadelphia, PA 19178-3871
 
       
Wachovia Bank, N.A.
Account: 2000028328623
  Shenandoah’s Pride, LLC   Shenandoah’s Pride, LLC
Box # 3876
P O Box 8500
Philadelphia, PA 19178-3876
 
       
Wachovia Bank, N.A.
Account: 2000028328636
  Garelick Farms, LLC — The Tuscan Depository   Tuscan Dairy
Box # 3881
P O Box 8500
Philadelphia, PA 19178-3881
 
       
Wachovia Bank, N.A.
Account: 2000028328649
  Garelick Farms, LLC — The Lehigh Depository   Lehigh Valley Dairy
Box # 3886
P O Box 8500
Philadelphia, PA 19178-3886

Annex D-3

 



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

          Bank/Account   Originator   Lock-Box
Wachovia Bank, N.A.
Account: 2000028328652
  Garelick Farms, LLC dba Miscoe Springs   Miscoe Springs
Box # 3891
P O Box 8500
Philadelphia, PA 19178-3891
 
       
Wachovia Bank, N.A.
Account: 2000028328665
  Garelick Farms, LLC– Garelick Farms of ME Depository   Garelick Farms of Maine
Box # 3901
P O Box 8500
Philadelphia, PA 19178-3901
 
       
Wachovia Bank, N.A.
Account: 2000028328681
  Garelick Farms, LLC – The Garelick Farms Franklin Depository   Garelick Farms
Franklin
Box # 3906
P O Box 8500
Philadelphia, PA 19178-3906
 
       
Wachovia Bank, N.A.
Account: 2000028328694
  Garelick Farms, LLC dba Garelick Farms of NJ   Garelick Farms of New Jersey
Box # 3916
P O Box 8500
Philadelphia, PA 19178-3916
 
       
Wachovia Bank, N.A.
Account: 2000028328704
  Garelick Farms, LLC dba Garelick Farms of NY   Garelick Farms of New York
Box # 3921
P O Box 8500
Philadelphia, PA 19178-3921
 
       
Wachovia Bank, N.A.
Account: 2000028330187
  Garelick Farms, LLC dba Garelick Farms of Lynn   Garelick Farms of Lynn
Box # 3926
P O Box 8500
Philadelphia, PA 19178-3926
 
       
Harris N.A.
111 W. Monroe Street
Chicago, IL 60603
Account: 349626-2
  WhiteWave Foods Company (f/k/a Dean National Brand Group, Inc.)   Morningstar
Foods, LLC
36102 Treasury Center
Chicago, IL 60694-6100
 
       
Harris N.A
111 W. Monroe Street
Chicago, IL 60603
Account: 349626-2
  WhiteWave Foods Company (f/k/a Dean National Brand Group, Inc.)   Morningstar
Foods, LLC
P.O. Box 532023
Atlanta, GA 30353-2023

Annex D-4



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

          Bank/Account   Originator   Lock-Box
U.S. Bank National
Association
Boulder, CO 80526
Account: 194310714119
  WhiteWave Foods Company (f/k/a Horizon Organic Holding Corporation )   Horizon
Organic Dairy, Inc.
Dept 0306
Denver, CO 80291
 
       
Wachovia Bank, N.A.
401 S. Tryon St., 3
Wachovia Center, 10th floor
Charlotte, NC 28288
Account: 2000001211197
  Dairy Fresh, LLC   Dairy Fresh, LLC
P.O. Box 60898
Charlotte, NC 28260
 
       
Wachovia Bank, N.A.
401 S. Tryon St., 3
Wachovia Center, 10th floor
Charlotte, NC 28288
Account: 2000014790689
  Dean Milk Company, LLC   Dean Milk Company - Louisville
P.O. Box 932970
Atlanta, GA 31193
 
       
Wachovia Bank, N.A.
401 S. Tryon St., 3
Wachovia Center, 10th floor
  Land-O-Sun Dairies, LLC   Barber Dairies
P.O. Box 60498
Charlotte, NC
28260-0498
Charlotte, NC 28288
Account: 2000002922951
       
 
       
Wachovia Bank, N.A.
401 S. Tryon St., 3
Wachovia Center, 10th floor
  Country Delite Farms, LLC   Country Delite Farms, LLC
P.O. Box 932542
Atlanta, GA 31193-2689
Charlotte, NC 28288
Account: 2000001211605
       
 
       
Wachovia Bank, N.A.
401 S. Tryon St., 3
Wachovia Center, 10th floor
  McArthur Dairy, LLC   McArthur Dairy, LLC
P.O. Box 932688
Atlanta, GA 31193-2689

Charlotte, NC 28288
Account: 2000014790676
       
 
       
Wachovia Bank, N.A.
401 S. Tryon St., 3
Wachovia Center, 10th floor
  T.G. Lee Foods, LLC   T.G. Lee Foods, LLC
P.O. Box 932689
Atlanta, GA 31193-2689
Charlotte, NC 28288
Account: 2000014790647
       
 
       
Wachovia Bank, N.A.
Account: 2000014790650
  Mayfield Dairy Farms, LLC   Mayfield Dairy Farms, LLC
P.O. Box 933321
Atlanta, GA 31193-3321

Annex D-5



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

          Bank/Account   Originator   Lock-Box
Wachovia Bank, N.A.
Account: 2000028328571
  Garelick Farms, LLC – Maskr Account   N/A
 
       
Wachovia Bank, N.A.
Account: 2000002926407
Concentration Accuont
  Dean East, LLC   N/A
 
       
Wells Fargo Bank
Account: 4945018034
  WhiteWave Foods Company (f/k/a White Wave, Inc.)   WhiteWave Foods Company
Dept 1458
Denver, CO 80291
 
       
Wells Fargo Bank
1200 W. 7th St., Suite T2-210
Los Angeles, CA 90017
Account: 4171190465
  Alta-Dena Certified Dairy, LLC   Alta-Dena Certified
Dairy, LLC
Dept. 2363
Los Angeles, CA 90084-2363
 
       
Wells Fargo Bank
42840 Christy St., Suite 100
Fremont, CA 94538
Account: 4171189186
  Berkeley Farms, LLC   Berkeley Farms, LLC –
P.O. Box 39000
San Francisco, CA
94139-3405
 
       
Wells Fargo Bank
Alburquerque, NM
Account: 4171190200
  Creamland Dairies, LLC   Creamland Dairies, LLC
P.O. Box 27508
Albuquerque, NM 87125
 
       
Wells Fargo Bank
1200 W. 7th St., Suite L2-200
Los Angeles, CA 90017
Account: 4171194921
  Dean Foods Company of California, LLC   Dean Foods Company of
California, LLC
Dept. # 2364
Los Angeles, CA 90084-2364
 
       
Wells Fargo Bank
Account: 4121054126
  Dean Foods North Central, LLC – Thief River Moorhead   Dean Foods North
Central, LLC
P.O. Box 1450 NW 8318
Minneapolis, MN 55485-8318
 
       
Wells Fargo Bank
Account: 4121207872
  Dean Foods North Central, LLC   Dean Foods North
Central, LLC
P.O. Box 1450 NW 8318
Minneapolis, MN 55485-8318
 
       
Wells Fargo Bank
P.O. Box 63020
San Francisco, CA 94163
Account: 4801-902602
  Dean SoCal, LLC   Adohr Farms Dairy
Dept 0843
Los Angeles, CA 90088-0843
 
       
Wells Fargo Bank
P.O. Box 63020
  Dean SoCal, LLC   Swiss Premium Dairy, LLC
Department 0011
San Francisco, CA 94163
      Los Angeles, CA 90084-0011
Account: 4801-896192
       

Annex D-6



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

          Bank/Account   Originator   Lock-Box
Wells Fargo Bank
  Dean West, LLC   N/A
1445 Ross Avenue
       
Dallas, TX 75202
       
Account: 4496805789
       
(Concentration Acct.)
       
 
       
Wells Fargo Bank
  Gandy’s Dairies, LLC   Gandy’s Dairies LLC
1445 Ross Avenue
    P.O. Box 201263
Dallas, TX 74202
      Dallas, TX 75320-1263
Account: 4167506609
       
 
       
Wells Fargo Bank
  Model Dairy, LLC   Model Dairy, LLC
155 5th St, 6th Floor
      Department 2170
San Francisco, CA 94103
      Los Angeles, CA 90084-2170
Account: 4185047190
     
 
       
Wells Fargo Bank
  Robinson Dairy, LLC   Robinson Dairy
646 Bryant St.
      Department 1289
Denver, CO 80204-4122
      Denver, CO 80271-1289
Account: 449-6888777
       
 
       
Wells Fargo Bank
Account: 4945081867
  Schenkel’s All-Star Dairy, LLC – Depository   N/A
 
       
Wells Fargo Bank
  Southern Foods Group, L.P.   Meadow Gold (Lincoln)
1248 O St.
    P.O. Box 3366
Lincoln, NE 68508
      Omaha, NE 68176-0894
Account: 4496878612
       
 
       
Wells Fargo Bank
555 17th Street # 600
  Southern Foods Group, L.P.   Meadow Gold (Salt Lake City)
P.O. Box 959
Denver, CO 80202
      Denver, CO 80291
Account: 4496806159
     
 
       
Wells Fargo Bank
  Southern Foods Group, L.P.   Oak Farms Dairy (Dallas)
1445 Ross Avenue
      P.O. Box 200358
Dallas, TX 75202
Account: 4496805839
      Dallas, TX 75320-0358
 
       
Wells Fargo Bank
  Southern Foods Group, L.P.   Oak Farms Dairy (San Antonio)
1445 Ross Avenue
    P.O. Box 200349
Dallas, TX 75202
      Dallas, TX 75320-0349
Account: 4496805912
     

Annex D-7



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

          Bank/Account   Originator   Lock-Box
Wells Fargo Bank
  Southern Foods Group, L.P.   Schepps Dairy (Dallas)
1445 Ross Avenue
    P.O. Box 200300
Dallas, TX 75202
      Dallas, TX 75320-0300
Account: 4496805821
       
 
       
Wells Fargo Bank
  Southern Foods Group, L.P.   Southwest Ice Cream
1445 Ross Avenue
    P.O. Box 201074
Dallas, TX 75202
      Dallas, TX 75320-1074
Account: 4496805862
       
 
       
Wells Fargo Bank
  Sulphur Springs   Fullerton/Tulare Cultured Specialties
P.O. Box 4013
  Cultured Specialties, LLC   Department 1560
Concordia, CA 94524-4013
    Los Angeles, CA 90084-1560
Account: 495-0001404
     
 
       
Wells Payment Express
  Southern Foods Group, L.P.   Meadow Gold (Billings)
555 17th Street #600
    Dept. 964
Denver, CO 80202
      Denver, CO 80271-0964
Account: 4950022608
       
 
       
Wells Payment Express
  Southern Foods Group, L.P.   Meadow Gold (Boise)
555 17th Street #600
    Dept. 960
Denver, CO 80202
      Denver, CO 80271
Account: 4950022558
       
 
       
Wells Payment Express
  Southern Foods Group, L.P.   Meadow Gold
555 17th Street #600
    (Englewood)
Denver, CO 80202
      Dept 962
Account: 4496806118
      Denver, CO 80271
 
       
Wells Payment Express
  Southern Foods Group, L.P.   Meadow Gold (Grand Junction)
555 17th Street #600
    Dept. 275
Denver, CO 80202
      Denver, CO 80271-0275
Account: 4496806183
     
 
       
Wells Payment Express
  Southern Foods Group, L.P.   Meadow Gold (Great Falls)
555 17th Street #600
    Dept. 966
Denver, CO 80202
      Denver, CO 80271
Account: 4950022475
     
 
       
Wells Payment Express
  Southern Foods Group, L.P.   Meadow Gold (Greeley)
555 17th Street #600
    Dept. 961
Denver, CO 80202
      Denver, CO 80271
Account: 4496806134
       

Annex D-8



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver

          Bank/Account   Originator   Lock-Box
Wells Payment Express
  Southern Foods Group, L.P.   Meadow Gold (Kalispell)
555 17th Street #600
    P.O. Box 965
Denver, CO 80202
      Denver, CO 80271
Account: 4159665918
     
 
       
Wells Fargo Bank
  Southern Foods Group, L.P.   Meadow Gold (Las Vegas)
P.O. Box 63020
    Department 9373
Account: 4121026124
      Los Angeles, CA 90084-9373
 
       
Bank of America
  Pet O’Fallon   Pet O’Fallon
Account: 100101176809
      PO Box 500117
 
      St. Louis, MO 63150-0117
 
       
JPMorgan Chase Bank
  Dean East II, LLC   N/A
Account: 1000108
         
Wells Fargo
  Swiss II, LLC   Swiss Dairy
Account: 4801913757
      Dept. 0190
 
      Los Angeles, CA 90088-0190
 
       
Wells Fargo
  Dean West II, LLC   N/A
Account: 4496805789
       
Concentration Account
       
 
       
JPMorgan Chase Bank
  Liberty Dairy Company   Liberty Dairy Company
Accuont: 750527251
    PO Box 23982
 
      Chicago, IL 60694
 
       
JPMorgan Chase Bank
  Country Fresh, LLC   Country Fresh, LLC
Account: 737302885
      PO Box 24135
 
      Chicago, IL 60694

Annex D-9



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver
ANNEX E
SCHEDULE D
ORIGINATORS
31 LOGISTICS, LLC,
ALTA-DENA CERTIFIED DAIRY, LLC,
BARBER ICE CREAM, LLC,
BARBER MILK, LLC,
BERKELEY FARMS, LLC,
BROUGHTON FOODS, LLC,
COUNTRY DELITE FARMS, LLC,
COUNTRY FRESH, LLC,
CREAMLAND DAIRIES, LLC,
DAIRY FRESH, LLC,
DEAN DAIRY PRODUCTS COMPANY, LLC,
DEAN EAST II, LLC,
DEAN EAST, LLC,
DEAN FOODS COMPANY OF CALIFORNIA, LLC,
DEAN FOODS COMPANY OF INDIANA, LLC,
DEAN FOODS NORTH CENTRAL, LLC,
DEAN ILLINOIS DAIRIES, LLC,
DEAN MILK COMPANY, LLC,
DEAN SOCAL, LLC,
DEAN WEST II, LLC,
DEAN WEST, LLC,
FAIRMONT DAIRY, LLC,
FRIENDSHIP DAIRIES, LLC,
GANDY’S DAIRIES, LLC,
GARELICK FARMS, LLC (f/k/a SUIZA GTL, LLC),
KOHLER MIX SPECIALTIES OF MINNESOTA, LLC,
KOHLER MIX SPECIALTIES, LLC,
LAND-O-SUN DAIRIES, LLC,
LIBERTY DAIRY COMPANY,
LOUIS TRAUTH DAIRY, LLC,
MAYFIELD DAIRY FARMS, LLC,
MCARTHUR DAIRY, LLC,
MEADOW BROOK DAIRY COMPANY,
MIDWEST ICE CREAM COMPANY, LLC,
MODEL DAIRY, LLC,
MORNINGSTAR FOODS, LLC,
NEW ENGLAND DAIRIES, LLC,
PET O’FALLON, LLC,
PURITY DAIRIES, LLC,
REITER DAIRY, LLC,
ROBINSON DAIRY, LLC,
SCHENKEL’S ALL-STAR DAIRY, LLC,
SHENANDOAH’S PRIDE, LLC,
SOUTHERN FOODS GROUP, LLC,
SULPHUR SPRINGS CULTURED SPECIALTIES, LLC,

Annex E-1



--------------------------------------------------------------------------------



 



Amendment no. 3 to fifth amended and restated
receivables purchase agreement and limited waiver
SWISS II, LLC,
SWISS PREMIUM DAIRY, LLC
T.G. LEE FOODS, LLC,
TERRACE DAIRY, LLC,
TUSCAN/LEHIGH DAIRIES, INC.,
VERIFINE DAIRY PRODUCTS CORPORATION OF SHEBOYGAN, LLC,
WHITEWAVE FOODS COMPANY

Annex E-2